Citation Nr: 1812398	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-33 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to June 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2015, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a TBI.  The Veteran contends that he sustained a head injury in 2008 when he was struck in the head with a metal cot.  He contends that his condition has become substantially worse since then and he now suffers from extremely debilitating migraines and memory loss.  The Veteran is currently in receipt of service connection for migraine headaches and a scalp laceration scar as a result of the head injury in service.

The Veteran's service treatment records (STRs) reveal that in September 2008, the Veteran received a strike to his head by a medical cot that was being used as a "bat" by other service members.  He received a five centimeter laceration to his head requiring seven staples.  The clinical history noted "head injury, possible LOC, trauma."  A computed tomography (CT) scan of the brain at the time was essentially normal.  In March 2009, the Veteran reported daily headaches since the head injury.

Post-service treatment records reveal that in March 2011, the Veteran was afforded a VA neuropsychological evaluation.  The Veteran reported that since the head injury in service, he had difficulties focusing, searching for words, twitching, and anxiety.  The VA neuropsychologist noted that a magnetic resonance imaging (MRI) of the brain in February 2010 was negative.  Following a two day evaluation, the VA neuropsychologist found that the Veteran was exhibiting variable neurocognitive performance deficits across a wide variety of domains.  However, the VA neuropsychologist explained that the validity of the findings were considered questionable due to the variability and below normal scores related to test-taking motivation.  The VA neuropsychologist found that the current results likely underestimated the Veteran's true cognitive abilities.  The VA neuropsychologist explained that a worsening of psychosocial adjustment two years post-injury was incompatible with the scientific outcome reports on mild TBI, and suggests the presence of mood and other psychological factors contributing to the Veteran's decline in functioning.  However, the VA neuropsychologist noted that there was a possibility that some of the Veteran's worsening in adjustment was attributable to persistent postconcussion symptomatology.  In a subsequent November 2013 VA treatment record, a physician rendered an impression of post concussion syndrome or TBI.  

It is unclear from the evidence of record whether the Veteran has residuals of a TBI due to his documented head injury in service.  In view of the foregoing and under the duty to assist, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any residuals of a TBI.

While on remand, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development has been completed, 
   the Veteran should be afforded a VA examination 
   with a physician that is qualified to conduct a TBI 
   assessment to determine the nature and etiology of the 
   Veteran's claimed residuals of a TBI.  The evidentiary 
   record, including a copy of this remand, must be made 
	available to and reviewed by the examiner.  The 
	examiner should elicit a full history from the Veteran.  
	All necessary tests and studies should be 
	accomplished, and all clinical findings should be 
	reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

The examiner should indicate whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has any residuals of a TBI that had their onset during, or are otherwise related to, his active duty service, to include the documented head injury sustained during service.

The examiner should specifically address the STRs showing a head injury in service with possible LOC; the findings from the March 2011 neuropsychological evaluation, to include the possibility that some of the Veteran's worsening in adjustment was attributable to persistent postconcussion symptomatology; and the November 2013 VA treatment record diagnosing post concussion syndrome or TBI.

If the examiner opines there are residuals of a TBI related to active duty service, the examiner should identify the residuals and indicate the severity.

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.   After completing the above development, and any
   additional development deemed necessary, 
   readjudicate the claim.  If the benefit sought remains 
   denied, provide a supplemental statement of the case 
   to the Veteran and his representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




